PD-1613-15

                            CAUSE   NO.

 HAROLD J.    NORWOOD,   JR.                    IN THE    COURT OF

                                                CRIMINAL APPEALS
 -vs-
                                                                        RECEIVED
                                                OF TEXAS
                                                                      COURT OF CRIMINAL APPEALS
 THE STATE OF TEXAS

                                                                           DEC 112015
                      MOTION FOR EXTENSION TO FILE

                 PETITION FOR DISCRETIONARY REVIEW                     AbelAcosia, Clef

 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     Comes now, Harold J. Norwood, Jr., appellant in the above styled

 cause, pro-se, and respectfully present this, 'Motion For Extension
 Of Time To File Petition For Discretionary Review', and in support,

 will show the following:




    [1] Appellant was convicted for the offense of, Murder, in the
    405TH Criminal District Court of Galveston County, Texas, in

    cause No.    13-CR-1311.

    [2] The First Court Of Appeals, affirmed the trial court's judge
    ment on November 10Th,2015.

    [3] Appellant is now seeking permission from this Honorable Coutt
    Of Criminal Appeals for a sixty[60] day extension to properly pre
    pare his Petition For Discretionary Review, which will result in
    deadline being around about the 8Th day of February, 2016.

         WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Hon
    orable Court grants his Motion For Extension To File Petition
    For discretionary Review.

        FILED IN
COURT OF CRIMINAL APPEALS

        DEC 11 2^.3                               rHAR0LD/J.' NORWOQI
                                                   TDCJ-ID# 196701
                                                   POLUNSKY UNIT
    Abel Acosta, Clerk                             3872    FM 350 SOUTH
                                                   LIVINGSTON,       TEXAS 77351
                                          -1-
                      CERTIFICATE OF SERVICE


   I, Harold J. Norwood, Jr., certify that a true and correct copy
of this Motion For Extension was sent via U.S. Postal Service, add
ressed to The Attorney representing The state


   Executed on this    the   #,     day of jkt ,        2015.




                                                              >rwo<

                                                TDCJ-ID# 1967016
                                                POLUNSKY UNIT
                                                3872 FM 350 SOUTH
                                                LIVINGSTON,   TEXAS 77351




                                  -2-